Citation Nr: 0740872	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-00 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for the service-
connected post-traumatic stress disorder (PTSD), rated as 50 
percent disabling from February 22, 2002 to February 26, 
2007, and rated as 70 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for PTSD and assigned 
an initial 50 percent disability rating, effective from 
February 22, 2002.  The veteran testified at a Board hearing 
in April 2006.  A transcript of his testimony is associated 
with the claims file.  The Board previously remanded this 
case in May 2006 for further development.

By rating decision in March 2007, the RO increased the 
disability rating for PTSD to 70 percent, effective February 
27, 2007.  As the award is not a complete grant of benefits, 
the issue remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

Additionally, the increase to 70 percent for the veteran's 
PTSD essentially created an inferred claim for entitlement to 
a total disability based on individual unemployability (TDIU) 
because the assignment of a single 70 percent rating for a 
service-connected disability meant that the veteran met the 
scheduler criteria for TDIU (one disability rated at least 60 
percent disabling).  A TDIU claim is reasonably raised when a 
claimant whose schedular rating meets the minimum criteria 
under 38 C.F.R. § 4.16(a) requests entitlement to an 
increased rating and there is evidence of current service-
connected unemployability in the claimant's claims file or in 
records under VA control.  See Norris v. West, 12 Vet.App. 
413, 421 (1999).  In a June 2007 statement, a June 2007 VA 
Form 646 and a September 2007 Informal Hearing Presentation, 
the veteran's representative pointed out that a claim for 
TDIU had been raised, and the RO had not considered the 
claim.  Thus, this issue is referred back to the RO for 
appropriate action.  




FINDINGS OF FACT

1.  Prior to February 27, 2007, the veteran's PTSD was 
manifested by flashbacks, sleep problems/nightmares, 
hypervigilance, irritability, mild memory impairment, 
depression and impaired impulse control, but was not 
productive of occupational and social impairment with 
deficiencies in most areas.

2.  Beginning on February 27, 2007, the veteran's PTSD has 
been manifested by flashbacks, sleep impairment with 
nightmares, hypervigilance, difficulty in concentrating, 
obsessive ritualistic behavior and minimal social and 
interpersonal relationships; total occupational and social 
impairment has never been demonstrated.


CONCLUSIONS OF LAW

1.  Prior to February 27, 2007, the criteria for the 
assignment of a disability evaluation in excess of 50 percent 
for the veteran's service-connected PTSD had not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  From February 27, 2007, the criteria for the assignment 
of a disability evaluation in excess of 70 percent for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see 
also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in a June 2006 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The June 2006 VCAA letter notified the appellant of the need 
to submit any pertinent evidence in the appellant's 
possession.  In this regard, the appellant was advised, at 
page 2, to submit any evidence in his possession that 
pertains to his claims.  The requirements of 38 C.F.R.  
§ 3.159(b)(1) have been met.  All notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In its May 2006 remand, 
the Board noted that the veteran had not received sufficient 
VCAA notice and remanded the case to the RO.  The RO then 
took action to correct any defect by sending VCAA notice to 
the veteran in June 2006.  Thus, any defect with respect to 
the timing of the VCAA notice requirement was harmless.  
Although the notice provided to the veteran in June 2006 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided prior to the veteran's claim being 
readjudicated by the RO in a June 2007 supplemental statement 
case and returned to the Board for appellate review.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
contents of the notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

As noted in the prior remand, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  In the 
present appeal, the June 2006 letter satisfied the 
requirements of Dingess/Hartman.   

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, Veteran Center 
records, and VA examination reports.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded VA examinations in October 2003 and 
February 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, VA's duties to the claimant 
have been fulfilled with respect to the issue on appeal. 



Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  Further, as in 
the instant case, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id. 
at 126.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The veteran's service connected PTSD has been rated by the RO 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under that code, a 50 percent rating is assigned for 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as:  flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  According to 
the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); and a 
GAF between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

The veteran was afforded a VA examination in October 2003.  
The claims file was reviewed.  The veteran reported problems 
sleeping and dealing with anger.  He reported some 
flashbacks, night sweats and concentration problems.  The 
veteran also reported isolation and difficulty socializing.  
The examiner noted that the severity of the symptoms was 
medium, and the duration was continuous.   The examiner noted 
that the veteran had never married, had no children and 
currently lived alone.  The veteran indicated that he had 
very few friends.  The veteran stated that he had a few 
social activities and leisure pursuits such as seeing a movie 
and staying in shape.  He also stated that he had rare verbal 
confrontations.  The veteran had been employed for two and 
half years contracting for a law firm doing copying and 
working in the mail room.  The veteran provided that he had 
missed approximately two weeks of work over the past year due 
to his PTSD symptoms and obtaining treatment.  The examiner 
noted that the veteran was capable of basic activities of 
daily living.  

On mental examination, the examiner found no impairment of 
thought process or communication.  The veteran was able to 
interact appropriately with the examiner although some 
"cognitive slippage" noted in terms of staying on task and 
memory problems.  The examiner reported that the veteran did 
not experience delusions, hallucinations or current suicidal 
ideation.  The veteran did report having past homicidal 
thoughts against people who had "done him wrong."  The 
veteran was able to maintain personal hygiene and basic 
activities of daily living.  The veteran was oriented to 
person, place and time.  However, he did report forgetting 
things on his job and his "mind wandering."  He also 
indicated that relatives sometimes had to ask him things 
twice.  The examiner found no presence of obsessive or 
ritualistic behavior that interfered with routine activities.  
Although some hypervigilant behavior related to his 
environment, such has checking surroundings, was reported. 
The veteran's rate and flow of speech was normal and he did 
not exhibit panic attacks.  Veteran did report being 
depressed with symptoms including sleep difficulties, crying 
spells and low energy.  Impaired impulse control was also 
noted in that the veteran reported some difficulties with 
verbal altercations with coworkers to the point of getting 
into arguments and avoiding interactions.  Nevertheless, the 
veteran reported that he was able to control his anger and 
avoid physical confrontations.  The veteran also reported 
sleep impairment.  The examiner did note that the veteran had 
difficulty answering questions and it could not be determined 
whether this was due to cognitive/memory disorder or 
malingering.  The examiner found that the veteran's 
employability was good and the veteran was not unemployable.  
The diagnosis was PTSD and the GAF was 55.    

VA treatment records as well as Veteran Center (Vet Center) 
records have been associated with claims file and reviewed.  
Vet  Center records from December 2001 to December 2006 
showed that the veteran participated in individual and group 
therapy sessions for his PTSD.  Importantly, a December 2001 
mental health evaluation showed that the veteran presented 
with symptoms of anxiety, depression, sleep disturbance, 
bouts of anger and altered perception of self and others.  
The veteran indicated that he tended to isolate and used 
avoidance.  On examination, his affect was blunted and his 
mood was depressed and anxious.  However, the veteran was not 
notably labile or inappropriate.  He evidenced no thought 
disorder and denied suicidal/homicidal ideation.  The 
examiner found no evidence of illusions or hallucinations and 
the veteran was oriented times three.  The assessment was 
PTSD and recurrent major depressive disorder.  The examiner 
noted problems with interpersonal relationships.  A GAF of 45 
was assigned.  

The first group session in February 2002 showed that the 
veteran was anxious and guarded.  However, subsequent group 
sessions showed that the veteran was nonverbal, but was 
friendly and supportive of his peers.  Individual sessions 
showed problems with anxiety, avoidance, withdrawal and 
tendency to isolate.  The veteran discussed occupational and 
interpersonal issues.  The individual sessions at times 
indicated that the veteran was maintaining a good 
relationship with his girlfriend.  Importantly, a May 2006 
individual session report indicated that the veteran had 
recently been laid off of his job.  He presented with flat 
affect, depressed mood.  It was noted that the veteran was 
not taking his medication.  However, the veteran denied 
suicidal and homicidal ideation.  A subsequent therapy 
session in November 2006 showed that the veteran reported 
that he felt very well on his medications.  He indicated that 
he was getting along well with his girlfriend and he wanted 
to work.  

VA treatment records from December 2001 to July 2006 showed 
continuing treatment for PTSD.  Significantly, a January 2002 
VA psychiatric record noted that the veteran was seen for his 
initial evaluation.  The record showed that the veteran 
stayed to himself most of the time.  He was avoidant of 
people and had never married.  He complained of insomnia and 
nightmares.  He was depressed at times with decreased 
appetite and lack of interest, but no hopelessness, 
helplessness, worthless feelings or suicidal/homicidal 
ideation.  The veteran denied hallucinations.  He did report 
limited symptoms of panic, especially with heights.  He was 
also easily started by sounds and felt on edge.  The veteran 
also reported that he was very close to his family.  The 
diagnosis was PTSD and mild recurrent major depressive 
disorder, in remission.  The GAF score was 58.  An August 
2003 VA treatment record noted that the veteran was in a 
current relationship of 16 months duration and working full 
time.  He indicated that he got along with people at work, 
but did not interact with them.  The veteran reported 
continuing sleep impairment.  The veteran was casually 
dressed with good eye contact and speech was normal.  
However, the mood was irritable and affect restricted.  
Thought process was logical and judgment/insight was good.  
There were no suicidal/homicidal ideation or audio/visual 
hallucinations.  GAF score was again 58.  An October 2003 VA 
treatment record indicated that the veteran still reported 
irritability and flashbacks.  He was still working and denied 
suicidal/homicidal ideation or depressive symptoms.  GAF was 
59.   

Subsequent VA treatment records essentially report the same 
symptoms with GAF scores continuing in the upper 50s.  
Significantly, a May 2004 VA treatment record reported that 
the veteran had a fiancée.  However, a June 2006 VA treatment 
record showed that the veteran was recently laid off from his 
job.  Nevertheless on mental examination, the veteran was 
oriented to time, place and person.  His speech was logical, 
coherent, normal rate rhythm and volume.  Eye contact was 
good; affect was appropriate; and insight/judgment was fair.  
He denied any current suicidal/homicidal ideation.  However, 
the veteran reported anger problems and difficulty 
controlling anger.  His appetite and energy were variable.  
The veteran had mild anxiety and short term memory problems.  
He still exhibited sleep impairment and nightmares as well as 
interpersonal distancing with social withdrawal.  A follow up 
July 2006 VA treatment record showed that the veteran was 
laid off in March 2006 because he was not able to control his 
anger.  The veteran was single, unmarried and living alone.  
He reported sleep disturbances, including nightmares and 
night sweats, and anger problems.  The veteran endorsed 
symptoms of hypervigilance and was easily startled.  He 
remained isolated and felt uncomfortable in crowds.  He 
denied suicidal/homicidal ideation and audio/visual 
hallucinations.  The veteran did report that he was close to 
his immediate family and had been in an off and on 
relationship for three years.  The veteran was alert and 
oriented times three with good eye contact.  Speech was 
clear, coherent with normal rate, rhythm, volume and tone.  
His thought process was logical and goal directed, but his 
mood was anxious.  Insight/judgment was fair.  A GAF score 
was not reported.      

The claims file also includes a July 2005 employee 
performance review for the veteran, which showed that the 
veteran "partially met expectations" in his job.  It was 
noted that the veteran had trouble multitasking, lacked 
attention to detail, had inconsistent work quality, and 
problems with verbal directions.  He was capable of a variety 
of tasks, but it was best if there were no conflicting 
deadlines.  It was also noted that the veteran was attentive, 
respectful and always willing to lend a helping hand.  He was 
consistently cheerful, polite and desired to provide the best 
service possible.  

At the April 2006 Board hearing, the veteran testified that 
his PTSD symptoms had gotten progressively worse since his 
last VA examination.  He indicated that he had problems 
sleeping at night.  He also had issues with coping skills and 
indicated that he was basically alone.  He had problems on 
his job interacting with other employees and was recently 
assigned to work alone as a last resort.  He stated that he 
had flashblacks, nightmares, night sweats and panic attacks.  
He also had relationship issues due to his anger.   

On remand, the veteran was afforded another VA examination in 
February 2007.  The claims file and medical records were 
reviewed.  The veteran reported that he was unable to go to 
the grocery store the previous evening because he was so 
angry that he felt he might lash out aggressively at anyone 
who might offend him.  He indicated that he typically felt 
"on edge" like that at least two to three times per week.  
The veteran provided that he was easily stirred by triggers 
and suffered severe nightmares.  He became "fired up" 
around people and avoided people for this reason.  The 
veteran claimed that flashbacks and nightmares were the brunt 
of his problems.  The veteran reported that he had been out 
of work since April 2006 because he was fired after getting 
into a confrontation with his boss that almost became 
physical.  The veteran reported difficulties working with 
people, following instructions, and concentrating.  He would 
become involved in aggressive confrontations with co-workers 
who he felt were disrespectful or violated his personal 
space.  The examiner stated that the veteran's PTSD symptoms 
significantly impacted his ability to feel comfortable with 
or to trust his coworkers, to adapt to social and work 
demands, to concentrate, and to perform his work duties 
without frequent errors.  The veteran also had recurrent and 
intrusive distressing recollections of traumatic events in 
Vietnam (flashbacks) at work and experienced persistent 
symptoms of increased arousal (including irritability, 
outbursts of anger, difficulty concentrating, hypervigilance 
and exaggerated startle response).  The veteran tried to stay 
to himself and avoid coworkers.  He felt that coworkers made 
fun or disrespected him, which lead to confrontations.  The 
veteran also reported that he was unable to maintain 
relationships because of his exaggerated startle response and 
overreaction to events.  The veteran indicated that he had no 
social relationships.  He did not trust people and stayed to 
himself.  The veteran provided that he had frequent verbal 
confrontations.  He isolated himself from others.  The 
veteran tried to keep himself neat, but when in a bad mood, 
he did not bathe and he cut his hair for the first time in a 
long time.  Sometimes he did not tie his shoes.  

The examiner observed that the veteran had severe flashbacks 
at least three to four times a week.  He isolated himself as 
much as he could in that he did not accept invitations often 
and only rarely saw his family.  The veteran jumped out of 
bed when he had nightmares.  He would wake up and jump in his 
sleep and would be soaking wet from sweating.  He was also 
scared by people who approached him from behind.  The veteran 
had been unable to maintain long-term relationships or to 
work for long periods of time.  He was unable to tolerate 
much contact with others and preferred to isolate himself.  
His job history was poor and he had few if any friends.  The 
examiner noted that his PTSD symptoms severely affected the 
veteran's employment, activities of daily living, 
relationships, leisure activities and quality of life.  

On mental examination, the veteran exhibited no impairment of 
thought process or communication.  There was no evidence of 
delusions, hallucinations or current suicidal thoughts.  The 
examiner noted that the veteran did not really want to hurt 
anybody, but did not want anybody to get in his face.  The 
veteran's behavior in session was appropriate and he was able 
to maintain personal hygiene and basic activities of daily 
living most of the time.  The veteran was oriented to person, 
place, day, month, date and year.  There was no memory loss 
or impairment, except sometimes depending on what the veteran 
was concentrating.  The examiner noted the presence of 
obsessive/ritualistic behavior that interfered with routine 
activities in that the veteran washed his hands over and over 
(except if in a bad mood).  He could do it seven or eight 
times (two or three in a row).  Rate and flow of speech were 
normal and panic attacks were not present.  The examiner 
noted that the veteran felt depressed and anxious.  The 
veteran did not exhibit impaired impulse control, but did 
have sleep impairment.  The examiner found that the veteran 
was unemployable because he was unable to tolerate social 
interactions if in a bad mood.  He will become verbally 
aggressive to others.  The diagnosis was chronic PTSD.  A GAF 
of 44 was assigned.  

As previously noted, the RO granted an increased disability 
evaluation from 50 percent to 70 percent for the veteran's 
service-connected PTSD, effective February 27, 2007.  As the 
effective date assigned was not the original date that 
service connection was granted, the Board must initially 
determine whether a rating in excess of 50 percent is 
warranted for the time period beginning on February 22, 2002, 
the effective date of service connection, through February 
27, 2007.  Based on the evidence of record, the preponderance 
of the evidence is against a finding of occupational and 
social impairment with deficiencies in most areas to warrant 
a 70 percent prior to February 27, 2007.  Even though there 
was some evidence of impaired impulse control during this 
period, the veteran did not exhibit most of the symptoms 
outlined in the criteria for a 70 percent rating, such as 
obsessional rituals, illogical speech, near continuous panic, 
spatial disorientation, neglect of hygiene or difficulty in 
adapting to stressful circumstances.  Further, the veteran's 
depression did not affect his ability to function 
independently during that time period.  The examiner clearly 
stated that the veteran was capable of basic activities of 
daily living.  VA treatment records and Vet Center records 
during the time period prior to February 2007 showed that the 
veteran was maintaining a good relationship with his 
girlfriend/fiancée.  Further, the veteran indicated in 
January 2002 and July 2006 VA treatment records that he was 
close to his family.  The July 2005 employee performance 
review showed that even though the veteran had trouble with 
certain aspects of his job, he was consistently cheerful, 
polite and respectful.  Moreover, all of the medical evidence 
during this period showed that the veteran was alert and 
oriented to place and person.  There was no finding of 
suicidal ideation in the veteran's VA treatment records, 
Veteran Center records or the October 2003 VA examination.  
In fact, on numerous occasions, the veteran specifically 
denied suicidal ideation.  The Board acknowledges that VA 
treatment records and the October 2003 VA examination 
indicated mild memory problems, but this symptom is already 
contemplated in the current 50 percent rating.  Moreover, 
with the exception of one GAF score of 45 noted in a December 
2001 Vet Center evaluation, the GAF scores assigned during 
this period were all in the upper 50s, which is indicative of 
moderate symptoms that are adequately reflected in the 50 
percent disability rating.  

The veteran was able to maintain employment during most of 
this period until losing his job around March or April 2006.  
The veteran's job loss, however, is not in and of itself 
indicative of the level of occupational impairment required 
under the criteria for a 70 percent rating.  In other words, 
the loss of a job does not necessarily equate with 
unemployability.  VA treatment records and Vet Center records 
did not show an increase in symptoms after the veteran lost 
his job.  The July 2006 VA treatment record showed that the 
veteran was alert and oriented times three with good eye 
contact.  Speech was normal and his thought process was 
clear, coherent and directed.  Importantly, the November 2006 
Vet Center record showed that the veteran was feeling well, 
things were going well with his girlfriend and he wanted to 
work.  The first medical evidence of record that showed 
significant impairment in the veteran's employability and a 
significant decline in the veteran's mental health was the 
February 2007 VA examination.  Although the veteran's 
symptoms may have been more severe than other times during 
the period prior to February 2007, the veteran's overall 
disability picture during this period does not rise to the 
level warranting a 70 percent rating.  In other words, the 
criteria for the assignment of a 70 percent rating prior to 
February 20, 2007 were not more nearly approximated.  Under 
the circumstances, the Board must conclude that the degree of 
PTSD impairment prior to February 20, 2007 is adequately 
contemplated by the 50 percent rating.  

The Board must now determine whether a rating in excess of 70 
percent is warranted from February 27, 2007.  Based on the 
evidence of record, the preponderance of the evidence is 
against a finding of total occupational and social impairment 
to warrant a disability rating of 100 percent from February 
27, 2007.  Although the February 27, 2007 VA examination 
showed serious impairment and the assigned GAF score of 44 
reflected serious symptoms, the veteran does not exhibit the 
majority of the symptoms outlined in the criteria for a 100 
percent rating.  In other words, the criteria for the 
assignment of a 100 percent rating since February 2007 are 
not more nearly approximated.  None of the medical evidence 
revealed persistent delusions or hallucinations, or grossly 
inappropriate behavior.  Further, there is no medical finding 
of persistent danger to hurting self or others.  Even though 
the veteran indicated that he did not bathe when in a bad 
mood, the February 2007 VA examination found that the veteran 
was able to maintain minimal personal hygiene.  He was alert 
and oriented to place and person.  There was no finding of 
impairment of thought processes or communication at the 
February 2007 VA examination.  Further, there was no medical 
finding that the veteran's memory loss was to such an extent 
that the veteran did not remember names of close relatives, 
his own occupation or his own name.  Further, the GAF score 
of 44 is indicative of serious symptoms such as suicidal 
ideation or obsessional rituals, which are criteria under the 
current 70 percent rating.  Although the examiner found that 
the veteran's PTSD significantly impaired his employability, 
there is no indication that such significant impairment rises 
to the level of total occupational impairment as contemplated 
under the 100 percent rating criteria.  In sum, the degree of 
PTSD impairment from February 27, 2007, is adequately 
contemplated by the current 70 percent rating.  

In conclusion, based on the analysis above, a preponderance 
of the evidence is against a rating in excess of 50 percent 
prior to February 27, 2007 and against a rating in excess of 
70 percent from February 27, 2007 for the service-connected 
PTSD.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).  

The potential application of an extraschedular evaluation has 
also been considered; however, the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An increased rating for the service-connected PTSD, rated as 
50 percent disabling prior to February 27, 2007, and rated 70 
percent disabling thereafter, is denied.




____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


